DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6-7, 10-15, 17-18 and 20 were previously pending and subject to a non-final action dated August 18, 2021.  In the Response, submitted on November 17, 2021, claims 1, 11, and 18 were amended. Therefore, claims 1, 6-7, 10-15, 17-18 and 20 are currently pending and subject to the following final office action below.  

Response to Arguments
Applicant’s arguments filed on pages 7-11 of the Response, regarding the subject matter eligibility under 35 U.S.C. 101 of amended claims 1, 6-15, 17-18 and 20, have been fully considered but are not found persuasive.
On Pages 8-9 of the Response Applicant states “The OA contends that the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components. Applicant respectfully disagrees. In fact, the claim limitations include to ‘determine, with a short range communication method from one or more of the venue devices, a first area at a first time according to a variable area around the venue that varies as a function of time and is based on the start time and duration of the event from the network-accessible event database’ (i.e., not a human activity but an operation performed by a machine). Therefore, 
Examiner respectfully disagrees and notes that determining a first area at a first time according to a variable area around the venue that varies as a function of time and is based on the start time and duration of the event (in combination with the other claim limitations), is a certain method of organizing human activity, such as managing personal behavior or relationships or interactions between people; commercial or legal interactions - marketing or sales activities or behaviors. 
In response to Applicant’s argument that the claims recite “not a human activity but an operation performed by a machine”, Examiner notes that the mere recitation of additional elements does not take the claims out of the grouping of a certain method of organizing human activity. See MPEP 2106.05(b) Particular Machine, “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept)”.
The recitation of the additional element - the one or more venue devices that perform a short range communications method, are recited at a high-level of generality.  For example, Para. 49 of Applicant’s PG Publication describes the one or more venue devices as “a computer, a server, a computing tablet, or a mobile device” and Para. 62  recited at a high-level of generality (See Paras. 37 and 48 of Applicant’s PG Publication generically describing an events database) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). Thus, Applicant’s arguments are not found persuasive. 

On Page 9 of the Response, Applicant states “Claim 1 is integrated into a practical application and is an improvement over prior systems to ‘facilitate the selection and purchase of tickets to various ticketed events and location based resale activities associated with purchased tickets’…As such, for example, the claims provide a specific improvement over prior systems with the feature to ‘determine, with a short range communication method from one or more of the venue devices, a first area at a first time according to a variable area around the venue that varies as a function of time and is based on the start time and duration of the event from the network-accessible event database.’ This feature provides the technical practical application of to the online sale, purchase, and resale of tickets to ticketed events…Thus, the current disclosure provides 
Examiner respectfully disagrees and notes that merely reciting the one or more venue devices to perform “a short range communications method” to determine the first area, at a high-level of generality (i.e., no specific limitations on the short range communications method) does not amount to a technical improvement, e.g., improvement in the functioning of a computer, or an improvement to other technology or technical field; as discussed above.  Rather, the claims at best recite an improvement in the abstract idea of “facilitate[ing] the selection and purchase of tickets to various ticketed events and location based resale activities associated with purchased tickets” and “online sale, purchase, and resale of tickets to ticketed events.” See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1170 (Fed. Cir. 2018) (“[P]atent law does not protect such claims[, i.e., claims to an asserted advance in the realm of abstract ideas], without more, no matter how groundbreaking the advance.”’). The short range communications method does not require any specialized computer hardware or other inventive computer components, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“‘[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
Furthermore, Examiner notes, MPEP 2106.05(a) explains that “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement... the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201,1207-08 (Fed. Cir. 2016).” (emphasis added) Therefore, similar to the argument in Affinity Labs, here the specification is silent on any “technological practical application” or technical “improvement over prior art systems” as Applicant alleges; and therefore, the argument is not found persuasive.

On Page 10 of the Response, in discussing the requirements of the Berkheimer Memo, Applicant states “However, the Examiner has not provided such support in the Application or a statement made by Applicant.”
Examiner respectfully urges Applicant to review MPEP 2106.05 Eligibility Step 2B (II) which states “Although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should:
• Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant; and
MPEP § 2106.05(d).” (emphasis added)
That is, in Paragraph 29 of the previous non-final action dated August 18, 2021, Examiner noted that the additional element of  (v) a global positioning system component of the first user device (e.g., in claim 1), amounted to insignificant extra-solution activity during the Step 2A, Prong 2 analysis; and at Step 2B, Examiner “[r]e-evaluate[d] any additional element or combination of elements that was considered to be insignificant extra-solution activity” (emphasis added) in Paragraph 34 with both (i)  “[a] citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); [and] 2) [a] citation to one or more of the court decisions discussed in MPEP 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).”
Thus, Examiner provided the express support required to note the well-understood, routine, conventional nature of the global positioning system component of the first user device; and Applicant’s arguments are not found persuasive. 

On Pages 10-11 of the Response, Applicant further states “…the analysis at step 2B of the newly added feature to ‘access, by the server and concurrent with the event, a location data generated by a global positioning system component’ proves that the newly 
Examiner respectfully disagrees and notes “access[ing], from the server…a location data generated by a global positioning system component of the first user device” still amounts to insignificant extra-solution activity (e.g., mere data gathering). Furthermore, the specification is completely silent accessing “the location data from the client device, the server substantially reduces latency times, frees processing capabilities, and may more efficiently use bandwidth and other computational resources to better provide the online ticket service” as Applicant alleges. Examiner notes while the specification need not explicitly set forth the improvement, it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. See MPEP 2106.04(d)(1). Thus, Applicant’s arguments are not found persuasive.
On Page 11 of the Response, Applicant further states “The fact that the Examiner has been unable to find references that anticipate or make obvious the above features indicates that the claims include unconventional subject matter adding significantly more to the alleged ‘abstract idea’ of ‘a method of organizing a human activity.’”
Examiner respectfully disagrees and notes “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101"). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with 35 U.S.C. 101. “ See MPEP 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More. Thus, Applicant’s arguments are not found persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-7, 10-15, 17-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1 and 6-7, and 10 are directed to a system (i.e., a machine); claims 11-15 and 17 are directed to a method (i.e., a process); and claims 18 and 20 are directed a non-transitory machine-readable medium (i.e., a product), and therefore all fall within one of the four statutory categories of invention.
Step 2A, Prong One
Independent claim 1 recites a series of steps of:  storing event information associated with an event; retrieving event information including a start time, duration, and a feature of the venue; determine a first area at a first time according to a variable area around the venue that varies as a function of time and is based on the start time and duration of the event, wherein the variable area is greater than and encompasses a venue (that hosts an event) area during the duration of the event at the venue; accessing, concurrent with the event, location data of the first user associated with an account and who has purchased an electronic ticket for a seat at the event; determining whether a 
The limitations stated above are processes that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people; commercial or legal interactions - marketing or sales activities or behaviors). Therefore, the claim recites an abstract idea.
The mere recitation of additional elements that are generic computer components ((i) a server including memory and a processor coupled to the memory, (ii) a first user device/ a second user device, (vi) multiple venue devices, (vii) short-range communication method, (iii) a network-accessible-event database (including the venue devices), (iv) a graphical user interface in the first user device), recited at a high level of generality, and an additional element ((v) a global positioning system component of the 
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole amounts to: (i) no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (or an equivalent), (ii) generally links the use of a judicial exception to a particular technological environment or field of use, and (iii) adds insignificant extra-solution activity to the judicial exception. The claim recites the additional elements of: (i) a server including memory and a processor coupled to the memory, (ii) a first user device/ a second user device, (iii) a network-accessible-event database, (iv) a graphical user interface of the first user device, (v) a global positioning system component of the first user device, (vi) multiple venue devices, and a (vii) short-range communication method.
The additional elements of: (i) a server including memory and a processor coupled to the memory, are recited at a high-level of generality (See Paras. 47-49 of Applicant’s PG Publication generically describing the server, memory and processor), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
The additional elements of: (ii) a first user device/ a second user device, are recited at a high-level of generality (See Paras. 28-29 of Applicant’s PG Publication generically describing client devices) such that, when viewed as whole/ordered combination, it See MPEP 2106.05(f)).
The additional element of: (iii) a network-accessible-event database is recited at a high-level of generality (See Paras. 37 and 48 of Applicant’s PG Publication generically describing an events database) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional element of: (iv) a graphical user interface in the first user device, is recited at a high-level of generality (See Paras. 29 and 57 of Applicant’s PG Publication disclosing a graphical user interface (GUI) for the user when the user is selecting and purchasing tickets online), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional element of: (v) a global positioning system component of the first user device, is recited at a high-level of generality (See Paras. 57, 58 and 86 of Applicant’s PG Publication, discussing that a server may have access to location information for a user based on location data from GPS 323; and that the location of a user may be determined from one of many ways including GPS data, from user-reported location data, from user purchase data, or other location-indicating data), such that when viewed as a whole/ordered combination, the additional element amounts to “apply it” (See MPEP 2106.05(f)), generally links the judicial exception to a particular technological environment or field of use (location technology) (See MPEP 2106.05(h)); and is insignificant extra-See MPEP 2106.05(g)).
The additional element of (vi) multiple venue devices, are recited at a high-level of generality (See Para. 49 of Applicant’s PG Publication describes the multiple venue devices as “a computer, a server, a computing tablet, or a mobile device” such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
The additional element of a (vii) short-range communication method (from one or more of the venue devices), is recited at a high-level of generality (See Para. 62 of Applicant’s PG Publication describing “Venue device 310….and other devices can communicate with one another, at least partially, via one or more near field communications (NFC) methods or other short range communications methods, such as infrared (IR), Bluetooth, WiFi, and WiMax”) such that when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)) and generally links the judicial exception to a particular technological environment or field of use (short range communication) (See MPEP 2106.05(h)).
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (or an equivalent), (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and (iii) add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f));  (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), and (iii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the (v) the global positioning system component of the first user device generating the access location data, is recited at a high-level of generality, such that when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The (v) global positioning system component of the first user is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Paras. 57, 58 and 86 of Applicant’s PG Publication, disclose that the server may have access to location 
Additionally, additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly") (emphasis added). See MPEP 2106.05(b)(II). That is, merely reciting a global positioning system component of a user device to generate location data, as opposed to “user-reported location data….user purchase data, or other location-indicating data” as explained in Para. 86 of Applicant’s PG publication, “function[s] solely as an obvious mechanism for permitting a solution to be achieved more quickly”.
Therefore, the additional elements of: (i) a server including memory and a processor coupled to the memory, (ii) a first user device/ a second user device, (iii) a network-accessible-event database, (iv) a graphical user interface in the first user device, (v) a global positioning system component of the first user device, (vi) multiple venue devices, and a (vii) short-range communication method, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, 
Claim 6 recites details of accessing storage of a flight schedule of the first user; and determining the seat will be unused for all or a portion of the event further based on the flight schedule – which merely narrows the previously recited abstract idea limitations. The claim recites the additional element of a third database (storing the flight schedule), which is recited at a high-level of generality (See Para. 37 of Applicant’s PG Publication describing databases 150), such that when viewed as a whole/ordered combination, the additional element amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). Similar to claim 1, this recitation (when viewed as a whole) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, claim 6 is ineligible.
Dependent claims 7 and 10 recite details of: wherein the variable area corresponds to the venue area between the start time and an end time of the event (claim 7); and determining an upgrade price for the seat based on a time remaining in the event, wherein the offer comprises the upgrade price (claim 10) – which merely narrows the previously recited abstract idea limitiaitions. For these reasons, described above with respect to claim 1, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than an abstract idea. Thus, claim 7 and 10 are ineligible.

Step 2A, Prong One
Independent claim 11 
The limitations stated above are processes that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people; commercial or legal interactions - marketing or sales activities or behaviors). Therefore, the claim recites an abstract idea.
The mere recitation of additional elements that are generic computer components ((i) a server, (ii) a first user device/ a second user device, (iii) a network-accessible-event database, (vi) multiple venue devices, (vii) a short-range communication method, (iv) a graphical user interface in the first user device), recited at a high level of generality, and an additional element ((v) a global positioning system component of the first user device) recited at a high-level of generality, does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 11 as a whole amounts to: (i) no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (or an equivalent), (ii) generally links the use of a judicial exception to a particular technological environment or field of use, and (iii) adds insignificant extra-solution activity to the judicial exception. The claim recites the additional elements of: (i) a server, (ii) a first user device/ a second user device, (iii) a network-accessible-event database, (iv) a graphical user interface in the first user device, (v) a global positioning system component of the first user device, (vi) multiple venue devices and (vii) short-range communication method.
The additional elements of: (i) a server is recited at a high-level of generality (See Paras. 47-49 of Applicant’s PG Publication generically describing the server), such that, See MPEP 2106.05(f)).
The additional elements of: (ii) a first user device/ a second user device, are recited at a high-level of generality (See Paras. 28-29 of Applicant’s PG Publication generically describing client devices) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional element of: (iii) a network-accessible-event database is recited at a high-level of generality (See Paras. 37 and 48 of Applicant’s PG Publication generically describing an events database) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional element of: (iv) a graphical user interface in the first user device, is recited at a high-level of generality (See Paras. 29 and 57 of Applicant’s PG Publication disclosing a graphical user interface (GUI) for the user when the user is selecting and purchasing tickets online), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional element of: (v) a global positioning system component of the first user device, is recited at a high-level of generality (See Paras. 57, 58 and 86 of Applicant’s PG Publication, discussing that a server may have access to location information for a user based on location data from GPS 323; and that the location of a user may be See MPEP 2106.05(h)); and is insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) (See MPEP 2106.05(g)).
The additional element of (vi) multiple venue devices (distributed over the venue), are recited at a high-level of generality (See Para. 49 of Applicant’s PG Publication describes the multiple venue devices as “a computer, a server, a computing tablet, or a mobile device” such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
The additional element of a (vii) short-range communication method (from one or more of the venue devices), is recited at a high-level of generality (See Para. 62 of Applicant’s PG Publication describing “Venue device 310….and other devices can communicate with one another, at least partially, via one or more near field communications (NFC) methods or other short range communications methods, such as infrared (IR), Bluetooth, WiFi, and WiMax”) such that when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)) and generally links the judicial exception to a particular technological environment or field of use (short range communication) (See 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) mere instruction to apply the judicial exception using generic computer components or “apply it” (or an equivalent), (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and (iii) add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f));  (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), and (iii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the (v) the global positioning system component of the first user device generating the access location data, is recited at a high-level of generality, such that when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The (v) global positioning system component of the first user is recited at a high-level of See MPEP 2106.05(d)(II)).  Additionally, Paras. 57, 58 and 86 of Applicant’s PG Publication, disclose that the server may have access to location information for a user based on location data from GPS 323; and that the location of a user may be determined from one of many ways including GPS data, from user-reported location data, from user purchase data, or other location-indicating data; such that the speciation demonstrates the well-understood, routine, conventional nature of the GPS component of the user device. 
Additionally, additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly") (emphasis added). See MPEP 2106.05(b)(II). That is, merely reciting a global positioning system component of a user device to generate location data, as opposed to “user-reported location data….user purchase data, or other location-indicating data” as explained in Para. 86 of Applicant’s PG publication, “function[s] solely as an obvious mechanism for permitting a solution to be achieved more quickly”.
Therefore, the additional elements of: (i) a server, (ii) a first user device/ a second user device, (iii) a network-accessible-event database, (iv) a graphical user interface in  Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent claims 12-13, 15, and 17 recite details of: determining an upgrade price for the seat based on a number of attendees wanting to purchase an upgrade (claim 12); determining an upgrade price for the seat based on a time remaining in the event, wherein the offer comprises the upgrade (claim 13); wherein the variable area around the venue corresponds to the venue area between the start time and an end time of the event (claim 15); and wherein determining the seat will be unused for all or a portion of the event comprises determining whether the first user has vacated the seat for the event based on the location data of the first user, purchase history, calendar information, or location history (claim 17) – which merely narrows the previously recited abstract idea limitiaitions. For these reasons, described above with respect to claim 11, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than an abstract idea. Thus, claims 12-13, 15 and 17 are ineligible
Claim 14 recites details of receiving a user selection from the second user; and transmitting another offer of an additional seat that is associated with the second user to a third user – which merely narrows the previously recited abstract idea limitations. The claim recites the additional element of a third user device (associated with the third user), which is recited at a high-level of generality (See Paras. 28-29 of Applicant’s PG See MPEP 2106.05(f)). Similar to claim 11, this recitation (when viewed as a whole) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, claim 14 is ineligible.

Step 2A, Prong One
Independent claim 18 recites a series of steps of: retrieving an event information including a start time, duration, and venue of the event (that hosts the event); determining a first area at a first time according to a variable area around the venue that varies as a function of time and is based on the start time and duration of the event, wherein the variable area is greater than and encompasses a venue area during the duration of the event at the venue; accessing, concurrent with the event, a location data of the first user associated with an account and who has purchased an electronic ticket for a seat at the event; determining whether a location of the first user  was at the venue during the event and is outside the first area at the first time based on the location data of the first user, the location data based on purchase information associated with the first user that identifies a purchase after the first time made by the first user at a merchant that is located outside of the venue for the event; evaluating a risk that the seat will be unused for all or a portion of the event based on the location of the first user; in response to determining the first user was at the venue during the event and the location of the first user being outside the first area at the first time and the risk indicating the seat will be 
The limitations stated above are processes that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people; commercial or legal interactions - marketing or sales activities or behaviors). Therefore, the claim recites an abstract idea.
The mere recitation of additional elements that are generic computer components ((i) a non-transitory machine-readable medium having a plurality of instructions, which are executed by one or more processors of a server, (ii) a first user device/ a second user device, (iii) a network-accessible-event database, (iv) a graphical user interface in the first user device), (vi) multiple venue devices, (vii) short range communication method, recited at a high level of generality, and an additional element ((v) a global positioning system component of the first user device) recited at a high-level of generality, does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 11 as a whole amounts to: (i) no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (or an equivalent), (ii) generally links the use 
The additional elements of: (i) a non-transitory machine-readable medium having a plurality of instructions, which are executed by one or more processors of a server, are recited at a high-level of generality (See Paras. 47-49 of Applicant’s PG Publication generically describing the one or more processors of a server; and Para. 26 describing non-transitory machine-readable mediums having a plurality of instructions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
The additional elements of: (ii) a first user device/ a second user device, are recited at a high-level of generality (See Paras. 28-29 of Applicant’s PG Publication generically describing client devices) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
The additional element of: (iii) a network-accessible-event database is recited at a high-level of generality (See Paras. 37 and 48 of Applicant’s PG Publication generically See MPEP 2106.05(f)).
The additional element of: (iv) a graphical user interface in the first user device, is recited at a high-level of generality (See Paras. 29 and 57 of Applicant’s PG Publication disclosing a graphical user interface (GUI) for the user when the user is selecting and purchasing tickets online), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional element of: (v) a global positioning system component of the first user device, is recited at a high-level of generality (See Paras. 57, 58 and 86 of Applicant’s PG Publication, discussing that a server may have access to location information for a user based on location data from GPS 323; and that the location of a user may be determined from one of many ways including GPS data, from user-reported location data, from user purchase data, or other location-indicating data), such that when viewed as a whole/ordered combination, the additional element amounts to “apply it”, generally links the judicial exception to a particular technological environment or field of use (location technology) (See MPEP 2106.05(h)); and is insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) (See MPEP 2106.05(g)).
The additional element of (vi) multiple venue devices (distributed over the venue), are recited at a high-level of generality (See Para. 49 of Applicant’s PG Publication describes the multiple venue devices as “a computer, a server, a computing tablet, or a mobile device” such that, when viewed as whole/ordered combination, it amounts to no See MPEP 2106.05(f)). 
The additional element of a (vii) short-range communication method (from one or more of the venue devices), is recited at a high-level of generality (See Para. 62 of Applicant’s PG Publication describing “Venue device 310….and other devices can communicate with one another, at least partially, via one or more near field communications (NFC) methods or other short range communications methods, such as infrared (IR), Bluetooth, WiFi, and WiMax”) such that when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)) and generally links the judicial exception to a particular technological environment or field of use (short range communication) (See MPEP 2106.05(h)).
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) mere instruction to apply the judicial exception using generic computer components or “apply it” (or an equivalent), (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and (iii) add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. See MPEP 2106.05(f));  (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), and (iii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the (v) the global positioning system component of the first user device generating the access location data, is recited at a high-level of generality, such that when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The (v) global positioning system component of the first user is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Paras. 57, 58 and 86 of Applicant’s PG Publication, disclose that the server may have access to location information for a user based on location data from GPS 323; and that the location of a user may be determined from one of many ways including GPS data, from user-reported location data, from user purchase data, or other location-indicating data; such that the speciation demonstrates the well-understood, routine, conventional nature of the GPS component of the user device. 
Additionally, additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more  Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly") (emphasis added). See MPEP 2106.05(b)(II). That is, merely reciting a global positioning system component of a user device to generate location data, as opposed to “user-reported location data….user purchase data, or other location-indicating data” as explained in Para. 86 of Applicant’s PG publication, “function[s] solely as an obvious mechanism for permitting a solution to be achieved more quickly”.
Therefore, the additional elements of: (i) a non-transitory machine-readable medium having a plurality of instructions, which are executed by one or more processors of a server, (ii) a first user device/ a second user device, (iii) a network-accessible-event database, (iv) a graphical user interface in the first user device, (v) a global positioning system component of the first user device, (vi) multiple venue devices, and a (vii) short range communication method, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent claim 20 recites details of: wherein the variable area around the venue corresponds to the venue area between the start time and an end time of the event – which merely narrows the previously recited abstract idea limitiaitions. For these reasons, described above with respect to claim 18, these judicial exceptions are not meaningfully 

Allowable Subject Matter
Claims 1, 6-7, 10-15, 17-18 and 20 are allowable over the current prior art; however, claims 1, 6-7, 10-15, 17-18 and 20 are rejected under 35 U.S.C. 101, as discussed above.
Examiner knows of no art which teaches or suggests, alone or in combination, with other art “determine, with a short range communication method from one or more venue devices, a first area at a first time according to a variable area around a venue that varies as a function of time and is based on the start time and duration of the event….determine whether a location of the first user device was at the venue during the event and is outside the first area at the first time based on the location data of the first user device, the location data based on purchase information associated with the first user that identifies a purchase after the first time made by the first user at a merchant that is located outside of the venue for the event…” as recited in independent claim 1, and similarly in claims 11 and 18.
The closest prior art for claims 1, 11, and 18 is previously cited U.S. Patent Application Publication No. 2014/0379390 to Scarborough (hereinafter “Scarborough”). Scarborough discloses location-based information is used to estimate which tickets are likely to be unused and to provide channels through which such tickets can be reassigned to others capable of attending the appropriate event. Locations of users (e.g., ticket holders or users interested in an event) are tracked (e.g., by tracking a user device or 
The next closest prior art for claims 1, 11, and 18 is previously cited U.S. Patent Application Publication No. 2010/0015993 to Dingler et al. (hereinafter “Dingler"). Dingler discloses a location based service will allow a requesting system to find the user's location during a time window determined by the activation and expiration of a timestamp.
The next closest prior art for claims 1, 11, and 18 is currently cited U.S. Patent Application Publication No. 2008/0248815 to Busch (hereinafter “Busch"). Busch discloses Bluetooth, RFID, or other short range wireless transceivers placed throughout a business location; and a user’s mobile device connecting to the wireless transceivers with the best signal (e.g., the closest one), and the user's location in the store is determined.
The next closest prior art for claims 1, 11, and 18 is previously cited U.S. Patent Application Publication No. 2011/0125538 to Joao (hereinafter “Joao”). Joao discloses selling a ticket by receiving information regarding an available ticket for a portion of an event prior to a start, completion, or conclusion, of the event or when an individual is leaving a venue of the event or leaving during the event.
The next closest prior art for claims 1, 11, and 18 is previously cited U.S. Patent Application Publication No. 2012/0078667 to Denker et al. (hereinafter “Denker”). Denker 
Scarborough, Dingler, Busch, Joao, and Denker alone or in combination with previously cited art, do not teach or suggest independent claims 1, 11, and 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628